ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Cherokee Construction Services, LLC             ) ASBCA No. 63005
                                                )
Under Contract No. W9127N-20-C-0004             )

APPEARANCES FOR THE APPELLANT:                     Johnathan M. Bailey, Esq.
                                                   Kristin E. Zachman, Esq.
                                                    Bailey & Bailey, P.C.
                                                    San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Nathaniel S. Canfield, Esq.
                                                   E. Christopher Lambert, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Portland

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 7, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63005, Appeal of Cherokee
Construction Services, LLC, rendered in conformance with the Board’s Charter.

       Dated: December 7, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals